
	
		II
		111th CONGRESS
		1st Session
		S. 1842
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 22, 2009
			Ms. Cantwell introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To modify the provisions of the Harmonized
		  Tariff Schedule of the United States relating to returned
		  property.
	
	
		1.Modification of provisions relating to
			 returned property
			(a)In generalThe article description for heading
			 9801.00.10 of the Harmonized Tariff Schedule of the United States is amended by
			 inserting after exported, the following: or any other
			 products when returned within 3 years after having been
			 exported,.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) applies to goods entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of the enactment of this
			 Act.
			
